IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                              No. 00-20640



EPEC GAS LATIN AMERICA, INC;
EPEC BAJA CALIFORNIA CORPORATION,
                                               Plaintiffs - Appellees,

                                  versus

INTRATEC SA DE CV; INTRATEC RESOURCE CO., L.L.C.,
                Defendants - Third-Party Plaintiffs - Appellants,

                                  versus

EL PASO ENERGY CORPORATION;
EL PASO TENNESSEE PIPELINE CO.,
                              Third-Party Defendants - Appellees.




          Appeals from the United States District Court
                for the Southern District of Texas
                           (97-CV-2126)

                             October 4, 2001


Before REAVLEY, HIGGINBOTHAM, and PARKER, Circuit Judges.

PER CURIAM:*

     We affirm for essentially the reasons stated by the trial

court. We are persuaded that the antitrust claims of Intratec S.A.

de C.V., defendants and third-party plaintiffs below, appellants

here, suffer   from   lack   of   antitrust    injury   and   that   summary

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
judgment was also properly granted on appellants’ other claims.

Appellants raise no genuine issue of fact regarding any injury

suffered   as   a   result     of   the   asserted     illegal    diminution   of

competition. They were consultants to Tenneco, a relationship that

by the end of 1976 was terminable at will on 30 days written

notice.

       Relatedly, we conclude, as did the district court, that there

is no evidence of a breach of the consulting agreements.                 Whether

or not Tenneco intended to proceed with the Baja project after the

bid for Mexicali failed in August 1996, any failure to disclose

breached no contractual provision or misled appellants. Appellants

concede they would have had no claim if they had been informed in

August of 1996 that the Baja project was not to be.                Some, such as

Ewell Muse, thought the project was dead and others, such as Mr.

Holcomb, thought it was still worth pursuing.                 What is undisputed

is that the Baja project was on the “back burner” and Mr. Ruben

Mereles of Intratec Resources knew that.                      Mr. Mereles, for

example, participated in two conference calls, on November 5th and

November 21st, to discuss the Tenneco strategy for Mexico and the

Baja   pipeline     was   on   neither    agenda   –   this    during   the   time

appellants maintain was critical to the future of the Baja project.

Appellants never requested release from their covenants not to

compete, although they knew that the Baja project was not being

pursued throughout the fall of 1996 and Tenneco Baja terminated



                                          2
the 1994 and 1996 contracts under their 30-day notice provisions by

letters dated February 10, 1997.



     We find no merit to appellees’ arguments and affirm the

summary judgment granted by the district court.




                                   3